Citation Nr: 1443514	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to ratings for cervical spine disability in excess of 20 percent and 40 percent, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO declined to reopen a claim for service connection for Morton's neuroma of the left foot, as well as denied a rating in excess of 20 percent for cervical spine disability, and a compensable rating for bilateral hearing loss.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In August 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. During the hearing, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In October 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny reopening the claim for service connection for Morton's neuroma of the left foot and continued to deny increased ratings for cervical spine disability and bilateral hearing loss as reflected in an August 2012 supplemental SOC (SSOC), and returned these matters to the Board for further consideration. 

In November 2012, the Board reopened the Veteran's claim for service connection for Morton's neuroma of the left foot, expanded the claim for higher rating for bilateral hearing loss to include extra-schedular consideration, and remanded the reopened claim, along with the higher rating claims to the RO, via the AMC, for further action, to include additional development of the evidence.   
	
After accomplishing further action, in a July 2013 rating decision, the RO/AMC awarded an service connection for left Morton's neuroma and assigned an initial 10 percent rating, effective October 20, 2008; this action resolved the claim for service connection, and the Veteran has not appealed the assigned rating or effective date.  Also in July 2013, the RO/AMC recharacterized the cervical spine disability as IVDS, and assigned a 40 percent rating, from January 7, 2013 (the date of a VA examination).  The RO/AMC continued to deny higher ratings for cervical spine disability, prior to January 7, 2013, as well as a compensable rating for bilateral hearing loss (as reflected in a July 2013 supplemental SOC (SSOC)).  These matters were subsequently returned to the Board for further consideration.  

In December 2013, the Board bifurcated the rating claims to reflect schedular and extra-schedular consideration.  The Board denied a schedular rating in excess of 20 percent for service-connected cervical spine disability, prior to January 7, 2013, as well as a schedular rating in excess of 40 percent for service-connected cervical spine disability, from January 7, 2013; and denied an increased (compensable), schedular rating for service-connected bilateral hearing loss.  The Board then remanded the matters of higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss  to the RO, via the AMC, for further action. On remand, after accomplishing some action, the RO/AMC continued to deny higher extra-schedular ratings for cervical spine disability and for bilateral hearing loss (as reflected in a July 2014 SSOC), and returned these matters to the Board for further consideration.  

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  




This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also an paperless, electronic Virtual VA file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

For reasons expressed below, the claims for higher, extra-schedular ratings for cervical spine disability and for bilateral hearing loss, are, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the matters remaining on appeal is required, even though such will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the December 2013 remand, the Board noted, as previously found, that the record includes medical and other indications that the Veteran's cervical spine disability and bilateral hearing loss might markedly interfere with his employment.  As such, the Board remanded the matters of higher, extra-schedular ratings for the disabilities at issue for further development-specifically, for referral of these matters to the Director of Compensation and Pension Service, pursuant to the provisions of 38 C.F.R. § 3.321(b), for consideration of whether any extra-schedular rating for either disability is warranted.  

In the remand, the Board essentially noted that no such opinion had been sought or obtained in connection with the cervical spine.  With respect to bilateral hearing loss, the Board acknowledged a prior, March 2013 opinion by the Acting Chief of Compensation that the Veteran was not entitled to an extra-schedular rating for that disability his bilateral hearing loss.  However, as that opinion was not clearly based on full consideration of all relevant evidence, and because the opinion raised, but did not fully resolve, the matter of whether the schedular criteria are adequate to rate the disability.  

Pursuant to the Board's remand, in March 2014, an extra-schedular opinion was provided.  With respect to the cervical spine, it was indicated that the 2009 VA Spine Examination documented that the cervical spine disability was a gradual onset and not the result of trauma and that there was no history of hospitalization, surgery or incapacitating episodes.  It was also noted that at the 2013 VA Cervical Examination the Veteran reported being incapacitated requiring time-off from work for bed rest; it was then stated that incapacitation requires a physician's diagnosis and prescription but the only documentation of incapacitating episodes is found in the 2013 VA Cervical Spine Examination.  It was further stated that although the Veteran reported missing work due to the cervical problem during the 2013 examination, there was no documentation supporting any interference with employment.  It was then stated that "Neither the AMC SSOC nor the BVA Remand" were able to document marked interference with employment or frequent periods of hospitalization that renders impractical the application of the regular schedular standards.  It was then concluded that the totality of the evidence does not support the contention that the Veteran's service connected cervical spine disability is so exceptional or unusual, as to render the use of the regular rating schedule standards impractical; therefore, entitlement to an extra-schedular rating was denied.

Notably, however, with respect to the cervical spine, the March 2014 extra-schedular opinion does not appear to have been based on full consideration of all pertinent evidence of record, including findings that the Veteran had trouble lifting his arms (as noted in the December 2009 VA treatment note, and the reports of February 2009 and January 2013 VA examinations); the February 2009 VA examiner's opinion that there was a significant effect on his employment; and the January 2013 VA examiner's statement that the cervical spine disorder impacted the Veteran's ability to work because he had to change postures, could not lift files, had a stiff neck when at the computer, and the ability to turn his neck was limited when he drove.  In addition, while the March 2014 opinion indicated that incapacitation requires a physician's diagnosis and prescription, the opinion failed to address that documentation of incapacitating episodes is found in the 2013 VA Cervical Spine Examination report).  The opinion is thus deemed inadequate.

As for the bilateral hearing loss disability, review of the record does not reveal that the opinion requested in the December 2013 remand with respect to this disability was obtained, at all.

Under these circumstances, the Board must again remand the matters on appeal for compliance with the prior remand directives.  In this regard, it is emphasized that the Board itself errs when it fails to ensure such compliance.  See Stegall, supra.

On remand, the AOJ must refer the claims for higher ratings on appeal to VA's Director of Compensation and Pension (or his designee) for extra-schedular consideration, prior to adjudicating those matters.  Consideration of these matters must encompass all pertinent medical and lay evidence-to include that outlined above and in prior remands.  Moreover, as noted previously, the extra-schedular determination for each disability must include discussion of whether the applicable rating criteria are adequate to rate the disability, consistent with Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, the matters are hereby REMANDED for the following action:

1.  Pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), refer to the Director of Compensation and Pension Service (or his designee) the matter of the Veteran's entitlement to any higher, extra-schedular rating(s) for service-connected cervical spine disability for consideration.  Specific discussion of whether, in light of all medical and lay evidence, the schedular criteria are adequate to rate the disability, and, if not, whether there is evidence of marked interference with employment, should be requested. 

2.  Pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), refer to the Director of Compensation and Pension Service (or his designee) the matter of the Veteran's entitlement to a compensable, extra-schedular rating for service-connected bilateral hearing loss for consideration.  Specific discussion of whether, in light of all pertinent medical and lay evidence, the schedular criteria are adequate to rate the disability, and, if not, whether there is evidence of marked interference with employment, should be requested. 

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims for higher ratings for cervical spine disability and for bilateral hearing loss, each on an extra-schedular basis pursuant to 38 C.F.R. §3.321(b)(1), in light of all pertinent evidence and legal authority.  

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SSOC that includes discussion of 38 C.F.R. § 3.321(b)(1) and Thun v. Peake, 22 Vet. App. 111, 115 (2008), along with clear reasons and bases for all determinations, and afford them appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

